 In the Matter of NATIONAL TEA COMPANYandPROGRESSIVE GROCERYAND WAREHOUSE WORKERS UNION,`LOCAL No 1Case No R-2839SECOND SUPPLEMENTAL DECISIONANDORDERJuly 9, -1942On September 11, 1941, and June 6, 1942,respectively, the NationalLabor Relations Board issued a Decision and Direction of Election 1and a Supplemental Decision and Order Setting Aside Election 2in the above-entitled proceedingOn June 30,1942, Gi ocery & FoodProducts Employees'Union of the Inteinational Biotheihood ofTeamsters,Chauffeurs,Waiehousemen and Helpeis of America,LocalNo. 738(A F of L) filed a motion foi a ieliearing and a recon-sideration of the Supplemental Decision and a iequest to argue themotion before the BoardThe Board has considered the motion andthe brief filed in support theieofThe motion for a rehearing anda ieconsideration,insofar as it is inconsistent with the Order herein-after set forth, and the request for oral argument are hereby deniedIT IS HEREBY ORDERED that the Supplemental Decision be, and thesame hereby is, amendedby strikingfrom footnote three the words"Tinaglia stated that he did not i emember," and substituting thereforthe woi ds"Tinaglia stated that he did not notice,"and by strikingthe words"The previously mentioned renegade members of the Pro-gressive,"wherevei they appear,and substituting therefor the words"the former members of the Progressive, previously mentioned "AND IT is FURTHER ORDERED that the Supplemental Decision, aspunted,shall appear as hereby amended.135 N L R I; 34041 N L R B 77442NLRB,No57254,